Citation Nr: 0702504	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Eligibility for Dependent's Educational Assistance (DEA) 
under chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and friend


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973, and from April 1975 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for cause of the veteran's 
death and eligibility for DEA benefits under chapter 35 of 
Title 38, United States Code.  

The appellant requested a Travel Board hearing on this 
matter, which was held in May 2005 where she and a friend 
presented as witnesses.  Subsequently, in December 2005, the 
Board remanded the case for additional development, to 
include obtaining pertinent private medical records and 
providing Veterans Claims Assistance Act (VCAA) notice.  In 
September 2006 the AMC issued a Supplemental Statement of the 
Case (SSOC).

Because the Board determines that the Appeals Management 
Center (AMC) failed to comply with its December 2005 remand 
order, the appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.



REMAND

The Board finds that the AMC failed to comply with the 
December 2005 Remand directive, and therefore the Board must 
remand the case for further development.  38 C.F.R. § 19.9; 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).  As noted by the appellant, through her 
accredited representative's January 2007 Post-Remand Brief, 
the Board, in its December 2005 remand, specifically directed 
the AMC to obtain "the final hospital summary or other 
clinical records pertaining to the veteran's terminal 
hospitalization at Ochsner Foundation Hospital in June 
2002," and "[i]n addition . . . obtain a copy of the 
autopsy report for the veteran.  All action to obtain the 
requested records should be documented fully in the claims 
file."  (Emphasis added).  While the AMC, in a February 2006 
letter to the Ochsner Foundation Hospital, requested "a 
summary of the veteran's terminal treatment hospitalization 
report" during June 2002, it did not ask for the veteran's 
autopsy report, and none was provided by the hospital.  
Instead, the AMC obtained only an Emergency Department 
Record, which indicated that the veteran had arrived at the 
hospital with EMTs performing CPR on the veteran; that he had 
no spontaneous respirations; that no heart tones could be 
appreciated; that quick look paddles showed an asystole 
rhythm; and that the veteran was pronounced dead at 0144.   

In addition, the Board's December 2005 remand order 
instructed the AMC to provide the appellant with certain VCAA 
notice, to include advising her "of the evidence necessary 
to substantiate her claim" and requesting "that the 
appellant submit any evidence in her possession that pertains 
to her claim."  While the AMC provided December 2005 and 
February 2006 letters to the appellant, these correspondences 
did not specifically request that the appellant send all 
relevant evidence in her possession, as directed by the 
Board.     



Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
appellant to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to her claim in her 
possession.

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
benefit sought as outlined by the Court 
of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006).  

2. With authorization from the appellant, 
the AMC should obtain and associate with 
the claims file a copy of the autopsy 
report for the veteran.  All action to 
obtain the requested records should be 
documented fully in the claims file.

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the appellant's claims.  
If either claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




